Motion by National Association for the Advancement of Colored People to intervene amicus curiae granted only insofar as to permit movant to file a brief as amicus curiae on or before the Wednesday preceding the first day of the term for which the appeal is noticed for argument. Motion by Catholic Teachers Association of the Diocese of Brooklyn, Inc., for leave to file a brief amicus curiae granted only insofar as to permit movant to file a brief as amicus curiae on or before the Wednesday preceding the first day of the term for which the appeal is noticed for argument. Concur — McNally, J. P., Stevens, Eager, Steuer and Bastow, JJ.